                Case: 4:18-cv-00054-JG Doc #: 210 Filed: 06/05/19 1 of 1. PageID #: 5624

   q
Request to mark the case settled pending approval and to set a 6/21/19 deadline to submit motion for approval of
            pp
settlement approved  6/5/19.
s/ James S. Gwin                  IN THE UNITED STATES DISTRICT COURT
JAMES S. GWIN                      FOR THE NORTHERN DISTRICT OF OHIO
UNITED STATES
DISTRICT JUDGE
              ERIN E. KIS, on behalf of herself and all others
              similarly situated,
                                            Plaintiff,
                     v.                                             Case No. 4:18-cv-00054-JG


              COVELLI ENTERPRISES, INC.,


                                            Defendant.


              CHELSEA ROMANO, individually and on behalf
              of all others similarly situated,

                                            Plaintiff,
                                                                    Case No. 4:18-cv-00434-JG
                     v.

              COVELLI ENTERPRISES, INC.,

                                            Defendant.


                                JOINT NOTICE OF PROPOSED SETTLEMENT

                  The parties to this action reached an agreement in principle to resolve this matter during a

          mediation held on May 1, 2019. They are currently negotiating the final details of the settlement

          agreement, gathering bids from potential settlement administrators, and preparing to present the

          settlement to the Court for approval. Therefore, Plaintiffs respectfully request the Court notate

          this case as “settled pending approval” and set a deadline of June 21, 2019 for the Plaintiffs to

          submit a motion for approval. Defendant Covelli Enterprises, Inc. consents to this notice and

          request.


          Dated: May 28, 2019                            Respectfully submitted,
